Citation Nr: 1102384	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  04-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for posstraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2003 rating decision in which the RO granted the 
Veteran's petition to reopen his claim and denied service 
connection for PTSD, on the merits.  In October 2003, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in June 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2004.

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In March 2009, the Board reopened the Veteran's claim for service 
connection for PTSD, and remanded the claim for service 
connection for PTSD, on the merits, to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further action, to 
include additional development of the evidence.  After completing 
the requested action, the AMC continued to deny the claim (as 
reflected in a September 2010 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been diagnosed with PTSD (with depression), 
which has been medically linked to the Veteran's alleged sexual 
assault during service.

3.  An uncontroverted medical opinion supports a finding that the 
Veteran's alleged sexual assault actually occurred, and that 
there is a medical nexus between his current symptoms and the 
assault.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD with depression, are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

II.  Analysis 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has consistently asserted that he has PTSD, due to 
personal assault.  He contends that he was sexually assaulted and 
physically threatened by his division leader and other service 
members while aboard the U.S.S. Constellation.  

The evidence needed to establish the occurrence of a claimed in-
service stressor is typically dependent upon whether the Veteran 
engaged in combat with the enemy, as well as whether the claimed 
in-service stressor is related to such combat; or, if not, 
whether there is objective evidence to verify the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Also, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the occurrence of the required in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 
Fed. Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.  These amendments, 
however, did not alter claims for PTSD based on in-service 
personal assault, other than redesignating 38 C.F.R. § 
3.304(f)(4) to its current location at 3.304(f)(5).  Compare 38 
C.F.R. 3.304(f) (2010) with 75 Fed. Reg. 39843 (July 13, 2010).  

The first requirement to establish service connection for PTSD is 
a medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).

The Veteran has been diagnosed with PTSD, as reflected, for 
example, in the report of a March 2010 VA examination, performed 
by a licensed psychiatrist.  This report reflects a diagnosis of 
PTSD, rendered in accordance with the diagnostic criteria for the 
condition set forth in the DSM-IV, based on a detailed clinical 
interview and mental status examination.  Thus, the remaining 
questions are whether there exists a link between a claimed in-
service stressor and the Veteran's symptoms, and service, and 
whether there is credible evidence that the in-service stressor 
occurred. 

The Veteran's service records include no report of medical 
evaluation or treatment following the alleged sexual assault.  
However, cases involving allegations of a personal assault fall 
within the category of situations in which it is not unusual for 
there to be an absence of service records documenting the events 
of which the Veteran complains.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's 
Adjudication Procedure Manual, M21-1MR, set forth alternative 
sources of establishing the occurrence of a stressor involving 
personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, 
Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.

During the January 2009 Board hearing, the Veteran testified that 
he did not report the assault because he feared the repercussions 
of doing so.  Notably, one of the alleged attackers was the 
Veteran's superior officer.  The Veteran contends that he turned 
to alcohol and drugs in order to cope with his emotions following 
the assault.  The Veteran's personnel file reveals that the 
Veteran's work performance deteriorated beginning in the summer 
of 1964, around the time the Veteran has reported the alleged 
attack occurred.  There are numerous infractions including:  
dereliction of duty, disobeying orders, intoxication, damage of 
government property, possession of property of others, and AWOL.  
The Board points out that evidence of behavior changes-including, 
but not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse; economic or social behavior changes-following the claimed 
assault is one type of relevant evidence that may be found in 
these alternative sources of evidence.  Id.

Moreover, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether the evidence 
indicates that a personal assault occurred.  

In March 2008, the Board remanded the Veteran's claim for a VA 
examination and medical opinion addressing whether or not the 
evidence supports the conclusion that the Veteran was sexually 
assaulted during service, as alleged.

In connection with the resulting March 2010 examination, the 
examiner reviewed the claims file, including the Veteran's prior 
statements concerning the alleged sexual assault and mental 
health treatment records.  During the examination, the Veteran 
gave a detailed account of the sexual assault that was consistent 
with his previous statements.  According to the examiner, the 
Veteran's account was emotional and consistent with the type of 
traumatic incident he was describing.  The examiner reported that 
the Veteran's behavior prior to the assault changed drastically 
after the assault.  He noted that multiple drug abuse began 
shortly following the attack as a means of coping.  The examiner 
opined that there was clear evidence that the sexual assault of 
the Veteran had a direct link to his mental disabilities.  The 
examiner also reported that the Veteran experiences depression 
associated with his PTSD.  The impression was PTSD, chronic, 
secondary to personal attack and sexual trauma, and major 
depressive disorder, chronic, and in partial remission.  

Thus, the March 2010 VA examination report supports a finding 
that the Veteran's assertions of sexual assault during service 
are credible and consistent with his behavior and symptoms, and 
that the Veteran's current PTSD is directly linked to the in-
service assault.

The Board points out that VA is not free to ignore a medical 
opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to 
reject a medical opinion based on its own medical judgment (see 
Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 
Vet. App. 171 (1991)), even if the opinion is based on lay 
assertions.  The fact that an examiner relied on the assertions 
of the Veteran and/or another layperson does not render the 
opinion not credible unless the Board finds that the lay 
statements are not credible.  See, e.g., Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Here, the Board has 
evaluated the totality of the evidence in determining that the 
statements of the Veteran have been consistent throughout the 
appeal and are corroborated by objective evidence (notably, the 
Veteran's personnel file).  Importantly, the March 2010 examiner 
reviewed the claims file and found the Veteran's previous 
statements, his intensely emotional account of the attack, and 
the pattern of behavior he displayed prior to and subsequent to 
the alleged attack, consistent with the reported sexual assault.  
Hence, the Board also accepts as credible and probative the 
medical opinion evidence that is based, in part, on these 
credible lay assertions.  Significantly, on the question of 
medical nexus between current PTSD and service, there is no 
contrary objective evidence or opinion of record.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the totality of the evidence, to particularly include the 
lay and medical evidence addressed above, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for PTSD with depression are met.



ORDER

Service connection for PTSD with depression is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


